

117 S463 IS: Reforming Emergency Powers to Uphold the Balances and Limitations Inherent in the Constitution Act
U.S. Senate
2021-02-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 463IN THE SENATE OF THE UNITED STATESFebruary 25, 2021Mr. Paul (for himself and Mr. Wyden) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo require congressional approval of national emergency declarations and to repeal the emergency powers and authorities most susceptible to abuse, and for other purposes.1.Short titleThis Act may be cited as the Reforming Emergency Powers to Uphold the Balances and Limitations Inherent in the Constitution Act or the REPUBLIC Act.2.Congressional approval of national emergency declarations(a)In generalSection 201 of the National Emergencies Act (50 U.S.C. 1621) is amended to read as follows:201.Declaration and congressional approval of national emergencies(a)In generalWith respect to Acts of Congress authorizing the exercise, during the period of a national emergency, of any special or extraordinary power, the President is authorized to declare such national emergency. Such proclamation shall immediately be transmitted to Congress and published in the Federal Register.(b)Specification of powers and authoritiesThe President shall specify, in the proclamation declaring a national emergency under subsection (a) or in one or more contemporaneous or subsequent Executive orders published in the Federal Register and transmitted to Congress, the provisions of law made available for use in the event of an emergency pursuant to which the President proposes that the President, or another official, will exercise emergency powers or authorities.(c)Termination after 72 hours unless approved by Congress(1)In generalExcept as provided in paragraph (2), a national emergency declared under subsection (a), and the exercise of emergency powers and authorities pursuant to provisions of law described in subsection (b), shall terminate at the time specified in paragraph (3).(2)Approval by Congress requiredA national emergency declared under subsection (a), and the exercise of any emergency power or authority pursuant to a provision of law described in subsection (b), may continue after the time specified in paragraph (3) only if, before that time, there is enacted into law a joint resolution of approval pursuant to subsection (f) approving—(A)the declaration of the emergency; and(B)the exercise of that power or authority.(3)Time specifiedThe time specified in this paragraph is—(A)except as provided in subparagraph (B), 72 hours after the President declares the national emergency; or(B)if Congress is unable to convene during the 72-hour period described in subparagraph (A), 72 hours after Congress first convenes after the declaration of the emergency.(d)Termination after 90 days unless renewed with congressional approvalA national emergency declared under subsection (a) with respect to which a joint resolution of approval is enacted under subsection (f), and the exercise of any emergency power or authority pursuant to that emergency, shall terminate on the date that is 90 days after the President declares the emergency (or the emergency was previously renewed under this subsection), unless, before the termination of the emergency—(1)the President publishes in the Federal Register and transmits to Congress an Executive order—(A)renewing the emergency; and(B)specifying the provisions of law made available for use in the event of an emergency pursuant to which the President proposes that the President, or another official, will exercise emergency powers or authorities; and(2)there is enacted a joint resolution of approval with respect to—(A)the renewal of the emergency; and(B)the exercise of that power or authority.(e)Prohibition on subsequent actions if emergencies not approved(1)Subsequent declarationsIf a joint resolution of approval is not enacted pursuant to subsection (f) with respect to a national emergency declared under subsection (a) or proposed to be renewed under subsection (d), the President may not, during the remainder of the term of office of that President, declare a subsequent national emergency under subsection (a) with respect to the same circumstances.(2)Exercise of authoritiesIf a joint resolution of approval is not enacted pursuant to subsection (f) with respect to a power or authority proposed by the President under subsection (b) to be exercised with respect to a national emergency, the President may not, during the remainder of the term of office of that President, exercise that power or authority with respect to that emergency.(f)Joint resolutions of approval(1)Joint resolution of approval definedFor purposes of this section, the term joint resolution of approval means a joint resolution that contains after its resolving clause—(A)a provision approving—(i)a proclamation of a national emergency made under subsection (a);(ii)an Executive order issued under subsection (b) specifying the provisions of law pursuant to which the President proposes to exercise emergency powers or authorities; or(iii)an Executive order issued under subsection (d) renewing a national emergency; and(B)a provision approving a list of all or some of the provisions of law specified by the President under subsection (b) and included in the proclamation or Executive order, as the case may be.(2)IntroductionAfter the President transmits to Congress a proclamation described in clause (i) of paragraph (1)(A) or an Executive order described in clause (ii) or (iii) of that paragraph, a joint resolution of approval may be introduced in either House of Congress by any Member of that House.(3)Committee referralA joint resolution of approval shall be referred in each House of Congress to the committee or committees having jurisdiction over the emergency powers and authorities invoked by the proclamation or Executive order that is the subject of the joint resolution.(4)Consideration in Senate(A)Reporting and dischargeIf the committee to which a joint resolution of approval has been referred has not reported it at the end of 2 calendar days after its introduction, that committee shall be automatically discharged from further consideration of the resolution and it shall be placed on the calendar.(B)Proceeding to considerationNotwithstanding Rule XXII of the Standing Rules of the Senate, when the committee to which a joint resolution of approval is referred has reported the resolution, or when that committee is discharged under subparagraph (A) from further consideration of the resolution, it is at any time thereafter in order (even though a previous motion to the same effect has been disagreed to) for a motion to proceed to the consideration of the joint resolution, and all points of order against the joint resolution (and against consideration of the joint resolution) are waived. The motion to proceed is not debatable. The motion is not subject to amendment, or to a motion to postpone, or to a motion to proceed to the consideration of other business.(C)AmendmentsNo amendments shall be in order with respect to a joint resolution of approval, except for amendments that strike provisions from the list of provisions of law required by paragraph (1)(B) or otherwise narrow the scope of emergency powers and authorities authorized to be exercised pursuant to such provisions of law.(D)Motion to reconsider final voteA motion to reconsider a vote on final passage of a joint resolution of approval shall not be in order.(E)AppealsPoints of order, including questions of relevancy, and appeals from the decision of the Presiding Officer, shall be decided without debate.(5)Consideration in House of RepresentativesIn the House of Representatives, if any committee to which a joint resolution of approval has been referred has not reported it to the House at the end of 2 calendar days after its introduction, that committee shall be discharged from further consideration of the joint resolution, and the resolution shall be placed on the appropriate calendar. It shall be in order at any time for the Speaker to recognize a Member who favors passage of a joint resolution to call up that joint resolution for immediate consideration in the House without intervention of any point of order. When so called up a joint resolution shall be considered as read and shall be debatable for 1 hour equally divided and controlled by the proponent and an opponent. It shall not be in order to reconsider the vote on passage.(6)Receipt of resolution from other houseIf, before passing a joint resolution of approval, one House receives a joint resolution of approval from the other House, then—(A)the joint resolution of the other House shall not be referred to a committee and shall be deemed to have been discharged from committee on the day it is received; and(B)the procedures set forth in paragraph (4) or (5), as applicable, shall apply in the receiving House to the joint resolution received from the other House to the same extent as such procedures apply to a joint resolution of the receiving House.(g)Effect of later-Enacted lawsNo law enacted after the date of the enactment of this Act shall supersede this title unless it does so in specific terms, referring to this title, and declaring that the new law supersedes the provisions of this title..(b)Conforming amendmentsThe National Emergencies Act (50 U.S.C. 1601 et seq.) is amended—(1)in section 202—(A)in subsection (a)—(i)in the matter preceding paragraph (1), by striking declared by the President in accordance with this title and inserting in effect under section 201; and(ii)in the flush text, by striking declared by the President and inserting in effect under section 201;(B)in subsection (c), by striking paragraph (5); and(C)by amending subsection (d) to read as follows:(d)Subsection (b) and section 201(f) are enacted by Congress—(1)as an exercise of the rulemaking power of the Senate and the House of Representatives, respectively, and as such they are deemed a part of the rules of each House, respectively, but applicable only with respect to the procedure to be followed in the House in the case of resolutions described by this title, and they supersede other rules only to the extent that they are inconsistent therewith; and(2)with full recognition of the constitutional right of either House to change the rules (so far as relating to the procedure of that House) at any time, in the same manner, and to the same extent as in the case of any other rule of that House.; and(2)by striking title III.3.Repeal of emergency authority to suspend telecommunications rules and regulationsSection 706 of the Communications Act of 1934 (47 U.S.C. 606) is amended by striking subsection (c).4.ApplicabilityExcept as provided in section 6(a), the amendments made by this Act shall apply with respect to national emergencies declared under section 201 of the National Emergencies Act (50 U.S.C. 1621) on or after the date of the enactment of this Act.5.Termination of existing emergency declarationsEach national emergency declared under section 201 of the National Emergencies Act (50 U.S.C. 1621) before the date of the enactment of this Act (other than a national emergency described in section 6(b)) shall terminate on such date of enactment.6.Nonapplicability with respect to International Emergency Economic Powers Act(a)In generalIn the case of a national emergency declared on or after the date of the enactment of this Act under which the President proposes to exercise emergency powers and authorities pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.)—(1)the amendments made by this Act shall not apply; and(2)the provisions of the National Emergencies Act, as in effect on the day before such date of enactment, shall apply.(b)Continuation in effect of national emergency declarationsA national emergency declared before the date of the enactment of this Act under which the President exercises emergency powers and authorities pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) shall—(1)continue in effect on and after such date of enactment; and(2)terminate in accordance with the provisions of the National Emergencies Act, as in effect on the day before such date of enactment.